Citation Nr: 0121272	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  97-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, claimed as a residual of an in-service injury.

2.  Entitlement to service connection for arthritis of the 
lumbar spine, claimed as a residual of an in-service injury.

3.  Entitlement to service connection for arthritis of the 
hips, claimed as a residual of an in-service injury.

4.  Entitlement to service connection for arthritis of the 
wrists, claimed as a residual of an in-service injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

The April 1997 Statement of the Case also addressed the 
issues of whether a March 7, 1946 rating decision denying 
service connection for dermatitis was clearly and 
unmistakably erroneous and whether new and material evidence 
had been submitted to reopen a claim for service connection 
for dermatitis.  However, the veteran specifically addressed 
only the four arthritis claims in his June 1997 Substantive 
Appeal and reasserted that these were the sole issues on 
appeal during his March 2001 VA Travel Board hearing.  The 
Board therefore observes that the two issues involving 
dermatitis are not presently on appeal and will not be 
addressed in this decision.

The claims of entitlement to service connection for arthritis 
of the lumbar spine, hips, and wrists will be addressed in 
the REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current arthritis of the knees resulted 
from an in-service injury.


CONCLUSION OF LAW

Arthritis of the knees was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for service connection for arthritis of the knees, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  Although the RO did not afford the veteran a VA 
examination in conjunction with this claim and has not 
informed him of the newly revised provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that this will not result 
in prejudice to the veteran in view of the Board's favorable 
disposition of the appeal as to this issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000). 

The veteran's service medical records do not include any 
documentation of the veteran's reported in-service injury 
affecting the knees.  However, the claims file includes a 
March 1996 statement from a doctor who was a flight surgeon 
in the veteran's unit during World War II.  This doctor noted 
that the veteran was treated for injuries to his knees 
following a fall from aircraft after a bombing mission and 
that "[w]ithout doubt, the joint injuries that [the veteran] 
received while stationed in France during WWII have 
contributed to the osteoarthritic condition which he now 
suffers."  

Records of post-service treatment indicate that the veteran 
was noted to have had an unspecified total knee arthroplasty 
prior to September 1988 and also underwent right knee surgery 
in April 1989.  A July 1998 report from Gollamudi H. Reddy, 
M.D., reflects that the veteran had severe osteoarthritis of 
bilateral knee joints, with a history of bilateral total knee 
replacements, and that the in-service knee injury reported by 
the veteran "could have played a role in causing post-
traumatic arthritis in his knees, requiring the total knee 
arthroplasties in the past."  

A July 1998 VA treatment record suggests that the veteran's 
severe degenerative joint disease of the knees resulted from 
a traumatic injury during World War II, although it is not 
entirely clear whether this notation reflects a doctor's 
conclusion or the veteran's reported history.  Moreover, in a 
September 1998 statement, William L. Buffat, M.D., reported 
that the veteran was currently under his care and that his 
in-service knee injury "more likely than not" played a role 
in causing bilateral osteoarthritis. 

Overall, in view of the statement from the flight surgeon 
supporting the veteran's testimony, the Board is satisfied 
that there is evidence of an in-service bilateral knee 
injury.  Moreover, the post-service evidence of record, 
notably the opinion of Dr. Buffat, supports the veteran's 
contention that this injury led to the development of 
bilateral knee osteoarthritis.  There is no evidence of 
record to contradict Dr. Buffat's opinion.  As such, the 
Board concludes that the evidence supports the veteran's 
claim and service connection is granted for arthritis of both 
knees.  


ORDER

The claim of entitlement to service connection for arthritis 
of the knees is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims of entitlement to service 
connection for arthritis of the lumbar spine, the hips, and 
the wrists.  See 38 U.S.C.A. § 5103A (West 1991 & Supp. 
2001).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Because the case was developed under previous legal 
standards, the veteran has not been examined by the VA for 
the purpose of determining the nature, extent, and etiology 
of his claimed lumbar spine, hip, and wrist disorders.  The 
Board is unable to make a decision because the evidence 
currently of record is inconclusive on these matters; a March 
1998 report from Dr. Reddy indicates that the veteran has 
severe degenerative joint disease of the lumbar spine, but 
the diagnoses of his claimed hip and wrist disorders are 
unclear.  No information has been provided by any of the 
veteran's medical providers as to the etiology of these 
disorders.  The Board concludes that these questions would be 
best addressed by a VA examination, with an examiner who has 
had the opportunity to review the claims file.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination to determine the etiology, 
nature, and extent of his claimed 
arthritis of the lumbar spine, the hips, 
and the wrists.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
file, including the service medical 
records and the transcript of the 
veteran's hearing testimony in Marcy 
2001.  All necessary tests and studies 
should be performed.  Based on a review 
of the claims file and the examination 
findings, the examiner should be 
requested to offer an opinion with 
supporting rationale as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that arthritis of 
the (1) lumbar spine, (2) left hip, (3) 
right hip, (4) left wrist and (5) right 
wrist, if present, is related to trauma 
in service, particularly the tarmac fall 
described by the veteran.  

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for arthritis of the 
lumbar spine, the hips, and the wrists.  
If the determination of any of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of the appeal. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 



